Citation Nr: 0517926	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1992 to September 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  

The veteran's claim was previously before the Board, and in a 
December 2003 remand it was returned to the RO for additional 
development.  That development has been completed, a 
supplemental statement of the case was issued in November 
2004, and the claim is once again before the Board for 
appellate review.

The Board notes that the veteran requested a personal hearing 
in May 2001.  In a January 2003 statement, the veteran 
withdrew that request for a personal hearing.  There are no 
other outstanding hearing requests of record.


FINDINGS OF FACT

1.  The veteran's only service-connected disability, major 
depression, is rated as 70 percent disabling.

2.  The veteran completed high school and last worked in 2000 
as a housekeeper. 

3.  The veteran's service-connected psychiatric disability 
does not, in and of itself, preclude substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3,102, 
3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking TDIU.  In essence, he claims that his 
service-connected psychiatric disability renders him 
incapable of securing or retaining employment.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a May 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a November 2002 statement of the case and 
supplemental statement of the case issued in November 2004, 
the RO notified the veteran of regulations pertinent to TDIU 
claims, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  

The Board's December 2003 remand was calculated, in part, to 
ensure full VCAA compliance.  In response thereto, via a 
January 2004 letter the veteran was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  

The Board also finds that the veteran was informed that he 
could either submit or ask VA to obtain any evidence that he 
wanted considered in connection with his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [indicating 
that the "fourth element" of the notice requirement as set 
forth in 38 C.F.R.  3.159(b)(1) required VA to request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim"].  The January 14, 2004 VCAA 
letter specifically advised the veteran that he could "send 
any additional evidence that pertains to your appeal" to the 
VA Appeals Management Center in Washington, D.C.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits.  Here, VA outpatient treatment and 
examination reports have been obtained, as well as the 
veteran's VA vocational rehabilitation file.  There is no 
indication that any existing evidence which is pertinent to 
the claim has not been obtained.

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that VCAA notice must be 
provided to a claimant before the initial decision on a claim 
for VA benefits.  In this case, the May 2001 RO decision was 
made after November 9, 2000, the date the VCAA was enacted 
but before the veteran received VCAA notice in January 2004.  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice requirement has since been 
rectified.  After VCAA notice was provided in January 2004, 
the case was readjudicated, and in a November 2004 
supplemental statement of the case provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran himself has pointed to no prejudice resulting from 
the timing of the notice.
 
The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran has been represented by a service 
organization, and he has been afforded the opportunity to 
present personal testimony at a personal hearing.  As was 
noted in the Introduction, he requested a hearing, but 
subsequently withdrew that request.  The Board accordingly 
finds that due process considerations have been satisfied.

The Board will therefore move on to a decision on the merits.



Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16 (2004).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2004).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  See 
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2004).
Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  
See 38 C.F.R. § 4.16(a) (2004).  

In Moore, 1 Vet. App. at 359 (1991), the Court further 
discussed the meaning of "substantially gainful 
employment."  The Court noted the following standard 
announced by the United States Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before 
the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is 
not a sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities. 
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA. 38 
U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As has been discussed above, TDIU may be awarded on either a 
schedular or an extraschedular basis.  To qualify for TDIU on 
a schedular basis, the evidence must show that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  
See 38 C.F.R. § 4.16(a) (2004).

In the present case, the veteran's sole service-connected 
disability is major depression, rated as 70 percent 
disabling.  He therefore meets the minimum schedular criteria 
for TDIU.  

In addition to meeting the schedular prerequisites for TDIU, 
the evidence must show that the veteran is unable to engage 
in substantially gainful employment due to service-connected 
disability.  Following a review of the evidence of record, 
and for reasons set forth immediately below, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability. In short, a review of the claims folder has 
convinced the Board that the veteran's difficulty with 
employment is not principally due to his service-connected 
depression but rather the anger management issues which have 
specifically been determined by competent medical evidence 
not to be related to the depression. 

The veteran's service medical records show he had extreme 
stress and marital problems in April 1993 and underwent anger 
management training.  Later, in July 1993, he was treated in 
the emergency room grieving a breakup with his wife.  He was 
diagnosed with adjustment disorder with depressed mood.  A 
subsequent treatment report indicated that the veteran was 
seen for "extensive stress for moderate concerns."  In 
August 1993, he was diagnosed with a personality disorder, 
not otherwise specified with antisocial features.  

Following service, at a November 1993 VA examination, the 
veteran reported that he had received an Article 15, a letter 
of reprimand, and two letters of counseling during active 
service.  With respect to employment, the veteran asserted 
that since separation from service two months prior, he had 
already quit two jobs since because "they gave me an 
attitude and I wouldn't take it."  He described himself as 
being extremely irritable and stated that he felt like he was 
waiting for a fight.  He further stated that he had a 
difficult time dealing with people and had a low frustration 
level.  He indicated that he had recently obtained a part-
time job as a security guard but otherwise spent much of his 
day "sitting around thinking."  Following the examination, 
the examiner asserted that the veteran had been quite 
cooperative until he attempted to provide recommendations to 
alleviate the veteran's depression.  After the interview, 
rather than returning his records to the Compensation and 
Pension Clinic, the veteran stuffed his medical records into 
a nearby garbage can and left the facility.  

In December 1994, the veteran reported that he had 
approximately four to five jobs since his previous VA 
examination in November 1993.  He also stated that he was in 
school but failed two of three classes due to poor study 
skills.  The examiner noted that the veteran had irritability 
and that his losing jobs due to his attitude could very well 
be linked to a depressed mood.  He further stated that the 
veteran had difficulty following through with treatment for 
his depression.  

During VA outpatient treatment in June 1995, it was noted 
that the veteran had quit his current job due to "current 
emotional instability."  At a January 1997 VA examination, 
the veteran asserted that he was again working part-time 
doing housekeeping and in  August 1998, it was noted that the 
veteran had been employed in that capacity for approximately 
3 years.  The examiner noted that the veteran had lost 
considerable time from his job in the previous year and the 
veteran admitted that he called in at least twice each week 
because he disliked his job and felt he was being treated 
unfairly.  He stated that he was having difficulty with his 
supervisor and had recently filed a grievance regarding him.  
In June 2000, the veteran stated that he was angry, unable to 
control his impulses, and therefore unable to work in 
housekeeping.  

It appears that the veteran last worked in September 2000.  
At his November 2000 VA examination, the veteran reported 
that he had been "unjustly" fired two months prior.  He 
stated that he was fired because he was unable to get along 
with others.  However, he also stated that he was subjected 
to racism and was "just standing up for himself".  He 
asserted that he did not tolerate being told what to do or 
being "talked down to."  He stated that when this happened 
or when he became angry, he would occasionally leave work 
early.  His supervisors felt that he left work early too 
often.  The veteran eventually stated that he was "pushed 
too far," and indicated that his employers felt that he had 
"threatened" a supervisor.  He asserted that he had not 
applied for any employment since his termination.  The 
examiner's review of the veteran's records showed that he had 
missed numerous appointments for treatment, both before and 
after his termination.  

Following the examination, the examiner asserted that the 
veteran had poor impulse control, poor ability at self 
regulation, and continued to have difficulty getting along 
with others.  He also indicated that the veteran had been 
non-compliant with treatment.  While the veteran felt that he 
had been mistreated at work, the examiner asserted that "in 
fact, the veteran appears to feel that he has been mistreated 
for much of his life."  It was noted that this may represent 
a personality style.  It was further noted that the veteran 
would likely have difficulty in relating to supervisors and 
others in a place of employment, though it was difficult to 
state as to whether that difficulty would be due to 
depression.  The examiner noted that the veteran did not 
describe a situation in which he would not be able to work 
with others if he were to gain employment.  Ultimately, he 
concluded that the veteran's current unemployment was related 
to his own interpersonal style in combination with his 
depression, rather than directly related to his depression.  

In March 2002, the veteran was treated at a VA facility 
following a suicide attempt.  It was noted that the situation 
leading up to the attempt consisted of the veteran being in a 
bad mood from dealing with his apartment owner and not 
getting the adequate attention that he desired from the 
owner.  The veteran had apparently spent some time on the 
phone with the apartment owner and was not able to let his 
anger pass after not getting the satisfaction he desired.  

During a March 2002 VA examination, the veteran stated that 
he had not sought employment in several years, as he had to 
"get better" first.  He indicated that he had difficulties 
with anger and getting mad at people, and stated that he had 
hit his wife on occasion.  Since losing his job in 2000, he 
stated that he sits around all day and is "quite lazy".  He 
asserted that he would ultimately like to work someplace 
where he would not have to interact with anyone, but that the 
opportunity had not yet presented itself.  It was noted that 
he had recently taken courses on computer graphics but was 
dropped from class for lack of attendance.  When asked why he 
missed so many days of class, he stated that he felt like no 
one liked him so he stopped going.  

Following the examination, the examiner stated that the 
veteran's predominant symptoms appeared to be in the realm of 
anger and irritability.  It was noted that he seemed to have 
difficulty with anger management and impulse regulation in 
multiple settings including, home, school, and elsewhere.  
The examiner ultimately opined that the veteran's service-
connected major depression did not make him unemployable.  
Rather, there were many other aspects of his personality that 
existed independent of his depressive disorder, which may 
interfere with several types of jobs.  Specifically, the 
examiner asserted that it was likely that the veteran would 
have difficulty relating with co-workers and supervisors, and 
that this may be, on a minor level, due to depression, and to 
a larger degree due to anger issues as well as a personality 
where he continued to feel slighted in most settings.  The 
examiner summarized by stating that the veteran's current 
unemployment difficulties were related to his "personal 
style of interacting with other people where he always feels 
slighted," as well as to his depression. 

In an October 2002 VA opinion, the March 2002 VA examiner 
clarified that the veteran's major depression did not make 
him unemployable, but was only a "minor contribution" to 
his difficulties with unemployment.  He opined that if the 
veteran only had symptoms of depression, and not his 
underlying personality style, he would be employable.  The 
examiner cited several examples of the veteran's style of 
interacting with others that were not related to major 
depression including accounts of "going up to the counter in 
a restaurant and yelling at a person who served him fries 
because they were not warm, stopping a suicide attempt 
because of a headache that came on and then telling his wife 
about it prompting her to bring him to the hospital, deciding 
that he did not like the treatment plans offered while in the 
hospital which including such things as going to groups and 
subsequently leaving this treatment setting, and 
necessitating that his wife hide the checkbook and time card 
because otherwise . . . he would take money out and buy 
things that were not needed, particularly toys."  The 
examiner asserted that all of these kinds of behaviors would 
make it difficult for the veteran to maintain a relationship 
with employers and fellow employees.  The examiner maintained 
that these were not related to his service-connected 
depression.  

The examiner further stated that while the veteran's anger or 
irritability could certainly be a symptom of depression, 
active anger such as yelling at a person in a restaurant 
after pursuing them, or hitting his wife (as the veteran 
acknowledged that he had done on about three occasions in the 
last year) would unlikely be related to depression.  He 
concluded that the veteran's service-connected major 
depression did not cause him to be unemployable and no 
diagnosis related to his major depression caused him to be 
unemployable.  

A February 2004 treatment report from VA vocational 
rehabilitation service noted that the veteran was not 
compliant with his medication and had "little or no 
motivation to help himself."  It was also noted that he was 
advised regarding his cannabis and alcohol addiction.  A June 
2004 Counseling Record also noted that the veteran was not 
pursing his rehabilitation plan.  Significant concerns 
existed regarding his cooperation, and he had not reported 
for multiple appointments nor acknowledged receipt of letters 
sent to him to try to review his circumstances and attempt to 
provide appropriate services.  It was further noted that the 
veteran's non-cooperation appeared related to his disability.  
While a review of hospital records showed that the veteran 
was a regular patient in a variety of clinics, he had been 
non-cooperative there as well in not following through with 
mental health treatment or referrals to substance abuse or 
anger management treatment.  

In a December 2004 memorandum from VA Vocational 
Rehabilitation Services, it was again noted that the veteran 
would not benefit from further Chapter 31 services leading to 
gainful employment.  The veteran continued to experience 
serious problems with anger and substance abuse, neither 
apparently under good control.  With regard to his 
rehabilitation training, it was noted that he "had not 
successfully pursued rehabilitation training for employment 
in over 2 years" and had not worked in any capacity for a 
lengthy period of time.  

The examiner indicated that over the veteran's 10 years of 
receiving rehabilitation services, it unfortunately appeared 
that his condition had deteriorated and that his current 
unemployment was not related to skills or experience, but to 
the interference in his vocational orientation caused by his 
serious mental health problems.  The examiner continued by 
stating that the veteran had been "noncompliant not only 
with the Chapter 31 program, but also in his medical care, 
failing to report for multiple appointments."  She indicated 
that there was no basis to suggest that the veteran was 
stable or that he could be anticipated to benefit from 
additional Chapter 31 services designed to return him to 
gainful employment.  The examiner concluded by stating that 
while the veteran was not employable, he had been provided 
with extensive training that would improve the quality of his 
life in avocational ways within his family and community. 

Based on the evidence as summarized above, the Board finds 
that the veteran's service-connected major depression does 
not significantly affect his ability to secure and follow a 
substantially gainful occupation.  Numerous VA medical 
opinions have indicated that the veteran is not unemployable 
due to his depression, but instead due to his personal style 
of interacting with others, his anger, and his irritability.  
These medical conclusions are spelled out in great detail in 
the reports described above, in particular the November 2000 
VA examination report and the March 2002 report and October 
2002 addendum. 

The Board notes that it is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  However, as discussed below, the Board 
finds that the medical examiners have broken down the 
specific symptoms attributable to the veteran's major 
depression, and those related to his personality style.  As 
such, the Board finds that there is clear support in the 
medical evidence for the conclusions that the veteran's 
unemployability is related to his personality style, and not 
to his service-connected major depression.  

In particular, the Board notes the opinion offered by the 
March 2002 VA examiner, stating that the veteran's service-
connected major depression did not make him unemployable.  
The examiner instead noted that several other aspects of his 
personality, that existed independent of his depressive 
disorder, caused him to be unemployable.  In October 2002, 
the examiner clarified by stating that the veteran's major 
depression was only a "minor contribution" to his 
difficulties with unemployment.  The examiner noted that if 
the veteran only had symptoms of depression, and not his 
underlying personality style, he would be employable.  He 
cited several examples of the veteran's behavior which were 
not consistent with depression, including yelling at a 
restaurant server, stopping a suicide attempt because of a 
headache and then telling his wife, leaving treatment 
settings due to his dislike of the treatment plans that were 
offered, and buying toys that were not needed.  The examiner 
indicated that these were indicative of the veteran's 
personality style that were not related to depression, but 
caused him to have difficulties with employment.  He 
ultimately concluded, and the Board agrees, that the 
veteran's service-connected major depression did not cause 
him to be unemployable and no diagnosis related to his major 
depression caused him to be unemployable.  

The Board also notes that the veteran's employment history, 
from 1993 to 2000, includes examples of the veteran's 
difficult personality.  In particular, in November 1993, the 
veteran stated that he had quit two jobs because he received 
"attitude" from his employers.  In December 1994, it was 
noted that the veteran lost jobs due to his "attitude".  In 
August 1998, the veteran admitted that he missed work at 
least twice each week because he disliked his job and felt he 
was being treated unfairly.  Finally, in November 2000, he 
asserted that he did not tolerate being told what to do at 
work and did not like being talked down to.  He reported that 
he would leave work early when he became angry.  The Board 
finds that these examples parallel those cited in October 
2002 as examples of a difficult personality style.  As noted 
in the October 2002 VA examination addendum, the veteran had 
difficulty with employment due to his personality style and 
not due to his depression.  

The Board also notes that the veteran has been noncompliant 
in his VA medical treatment and efforts to provide him with 
appropriate vocational rehabilitation.  
A February 2004 treatment report indicated that there were 
"significant concerns" regarding the veteran's cooperation 
with rehabilitation.  In particular, he had not reported for 
multiple appointments and had not acknowledged receipt of 
letters sent to him.  In December 2004, it was noted that the 
veteran had not successfully pursued rehabilitation training 
for employment in over two years.  

Finally, the Board notes that it cannot ignore the veteran's 
current abuse of alcohol and drugs as affecting his ability 
to secure or follow a substantially gainful occupation.  A 
February 2004 report from VA vocational rehabilitation 
service noted that the veteran was advised regarding his drug 
and alcohol addition, but that he did not pursue treatment.  
It was further noted that he was uncooperative with referrals 
to substance abuse treatment.  In December 2004, it was noted 
that the veteran's substance abuse was not in control and 
that he had failed to report for multiple appointments for 
care.  The Board notes the veteran's lack of cooperation in 
receiving substance abuse treatment.  

In short, the medical and other evidence of record indicates 
that the veteran's service-connected disability, major 
depression, is productive of little symptomatology which can 
be said to interfere with his employability.  Indeed, the 
Board is hard pressed to identify any symptomatology which is 
reasonable attributable to depression; even the veteran's 
suicide gestures appear to be manipulative and/or the 
products of tantrums rather than of depression. 
In any event, any symptomatology associated with the service-
connected depression is amply compensated via the 70 percent 
rating which is currently assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board, relying on the extensive medical report 
and Vocational Rehabilitation memoranda in the file, 
concludes that the veteran is not unemployable due to his 
service-connected depression but rather due to non service 
connected anger management issues, substance abuse, and lack 
of motivation. 

Based on the above, the Board has concluded that the 
veteran's claim for TDIU must be denied on a schedular basis.

The Board notes that referral to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2004) in TDIU 
claims only applies to those claims that do not meet the 
percentage standard set forth in 38 C.F.R. § 4.16(a).  See 38 
C.F.R. § 4.16(b).  As the veteran's has met the percentage 
standard set forth, 38 C.F.R. § 4.16 (b) does not have to be 
addressed by the Board in the instant case.  See Stevenson v. 
West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 14 Vet. App. 317 (1994) 
["section 4.16(b) of title 38, Code of Federal Regulations, 
provides a discretionary authority for a TDIU rating in cases 
where § 4.16(a) does not apply."  (emphasis added)].

Therefore, the matter of the veteran's entitlement to TDIU 
does not warrant referral to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 4.16(b).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a total disability rating on the 
basis of individual unemployability due to a service-
connected disability. The benefit sought on appeal is 
accordingly denied.



ORDER

The claim for a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


